DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Drawings
The drawings filed on 05/08/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (Figure 1 is identical to Figure 2 in US 9,360,015).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 8. --over molding the stator stack with the first plastic material, mounting at least the wires and the pins, over molding the mounted stator with the second plastic material to form the boot as a cylindrical ring with a rim, and sealing of the inner cylindrical opening by [[a]] the heat sink. Claim 11. the wires and the pins are over-molded with a continuous and unitary second plastic material, the support and the second material form  the boot,--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: New independent claim 11 discloses: a continuous and unitary support (20) over-molding the stator stack, the support being a first plastic material (M1), wherein the stator stack (24), the wires (8) and the pins (9) are over-molded with a continuous and unitary second plastic material (M2), the support and the second material form the boot (20), and: a heat sink (5) positioned within the cylindrical opening (50) of the boot to sealingly close the cylindrical opening.
As mentioned in the previous final office action, Otsubo (US 2017/0093252) disclosed a similar water pump. However, Otsubo’s support (insulator 25) formed from a first plastic material does not form a continuous and unitary support since the support (25) is formed from multiple pieces (30, 31, see paragraph [0058]). There would be no reason to form these pieces as a single continuous and unitary piece that was overmolded since this would potential require substantial hindsight reconstruction and could alter the intended construction/functionality disclosed by Otsubo. Furthermore, Otsubo’s heat sink (bottom portion of 12) is not disposed within the cylindrical opening (i.e., opening accommodating portion 11c) and instead just closes the opening from the bottom side. There would be no reasonable way to add a heat sink within this opening since doing so would require substantial hindsight reconstruction.
While there are several other prior art references that disclose overmolding a stator stack with a plastic material (for example see paragraph [0106] of US 2013/0306072, or paragraph [0025] of US 2018/0323674, or Figure 2 of US 9,360,015, applicant admitted prior art), none of these references disclose the two separate plastic materials that are overmolded onto specific portions of the stator stack and associated pins and wires. Furthermore, they do not discuss the claimed heat sink positioning.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these  reasons claim 11 and its dependent claims are deemed allowable.
NOTE: Copending application 17/257,899 (US 2021/0270272) contains at least one claim (claim 7) that would currently require a non-statutory double patenting rejection in view of aforementioned claim 11. However, claim 11 is narrower in scope and so does not require a double patenting rejection in this office action. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746